.FRASER, Justice
(dissenting).
I cannot agree with the disposition of this case as evidenced by the majority opinion. The respondent here, in her cross-action complains only of the provisions of the April 1954 decree, which decree provided for split custody. However,, the August decree, which recites that the-court had jurisdiction of the parties, provided for exclusive custody in the petitioner, or appellee. In her denial to the writ of habeas corpus respondent says that ■ this decree is invalid, but she stops there,, and in her cross-action, or cross-complaint,: does not ask for relief, or in the alternative the cancellation or ignoring of'this-August decree on the ground that same is invalid. We are compelled, under the full faith and credit doctrine, to give full-weight to this August decree, if the court had jurisdiction to hear the matter. The court’s own recitation and the findings of fact here in the trial court in El Paso County set out that there was a supplementary petition filed in June of 1954, and further that as a result of this petition the August decree awarding total, exclusive custody to petitioner appellee was then regularly promulgated. There appears to be evidence in the case that in the state of Mississippi ybu"may ask’ for>a,-supplementary proceeding calling for a modification of a prior judgment by getting service on the attorney’of record for the opposite party, and this appeal's to have been done. If this is so, and it appears to be so, then the August judgment cancelled the April judgment, and it must be noted that this August judgment went out of its way to recite the terms of the April judgment that were being cancelled and modified. Therefore, in the opinion of this writer, the respondent, appellant here, finds herself. in the position of having asked for change of custody based on change of circumstances from a judgment that has already been - modified and replaced by a later and subsequent valid judgment, from which later judgment she asks no - relief and claims no change of conditions. Therefore, seems to me that the trial court *434here in El Paso County was correct in his ruling that the pleadings of the appellant, respondent, do not set up or state any plea sufficient in law to require the El Paso court to determine any .issue or change of circumstances which would warrant this court to make any order or render any judgment modifying or changing the Mississippi decree. Therefore, because it seems clear to this writer that the August decree is entitled to full faith and credit and it cancels and replaces the April decree, and because respondent appellant has apparently made no appeal from or asked no change in this August judgment, she has not pled anything of a sufficient nature to warrant this court in handing down any orders. For that reason I feel that the decision of the trial court should be affirmed and therefore respectfully dissent from the majority opinion of this court.